Judgment and order reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. We are of opinion that the finding by the jury that the failure to pass title was not due to any fault of defendant, but'solely to the unwillingness of the purchaser to close under the conditions stated in the binder, is contrary to the evidence. We are further of opinion that the statements made to the jury by counsel for defendant, consisting not of facts which he proposed to prove, but of deductions and conclusions, were unwarranted and prejudicial; that plaintiff’s exceptions thereto were well taken, and that the trial court should have granted the withdrawal of a juror. The trial court, in his ruling, said, “ I will take care of that situation later,” but neglected, in his charge, to remove the effect of the statements from the minds of the jurors. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.